      Case 2:19-cv-00078-MVL-JVM Document 1 Filed 01/04/19 Page 1 of 36



                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF LOUISIANA

MICHAEL PATRICK SLAVICH,                    )
                                            )
       Plaintiff,                           )     Civil Action No. ________________
                                            )
v.                                          )     Section: __________________
                                            )
                                            )
ZHEJIANG HUAHAI                             )
PHARMACEUTICAL CO., LTD.,                   )
HUAHAI US, INC., PRINSTON                   )
PHARMACEUTICAL, INC., and                   )
SOLCO HEALTHCARE U.S., LLC,                 )
                                            )
      Defendants.                           )
                                            )


                          COMPLAINT AND JURY DEMAND



       Complainant, MICHAEL PATRICK SLAVICH, a resident of and domiciled in the

State of Louisiana, Parish of St. Tammany, complaining of ZHEJIANG HUAHAI

PHARMACEUTICAL CO., LTD., a corporation organized and existing under the laws of

the People's Republic of China, HUAHAI US, INC., a New Jersey corporation, authorized

to do and doing business in the State of Louisiana and specifically within the Eastern

District of Louisiana, PRINSTON PHARMACEUTICAL, INC., a Delaware corporation,

authorized to and doing business in the State of Louisiana and specifically within the

Eastern District of Louisiana, and SOLCO HEALTHCARE U.S., L.L.C., a Delaware

limited liability company, authorized to and doing business in the State of Louisiana and

specifically within the Eastern District of Louisiana, respectfully represents that:
       Case 2:19-cv-00078-MVL-JVM Document 1 Filed 01/04/19 Page 2 of 36



                               I. JURISDICTION AND VENUE

       1.      This Court has subject matter jurisdiction over this action pursuant to 28

U.S.C.§1332 (diversity jurisdiction). The amount in controversy exceeds $75,000.00

exclusive of interest and costs. There is complete diversity of citizenship between Plaintiff

and Defendants. Plaintiff is a resident and citizen of and is domiciled in the State of

Louisiana. As set forth more fully below, all defendants are entities organized in states

other than the State of Louisiana, all Defendants have their principal place of business in

a state other than the State of Louisiana, and none of the Defendants is a citizen or resident

of the State of Louisiana.

       2.      This court has personal jurisdiction over Defendants because they conduct

business in the State and/or are systematically and continuously conducting business in

the State of Louisiana, including, but not limited to, the marketing, advertising, selling

and distributing of drugs, including Valsartan, to the residents in this State and/or

purposefully direct or directed their actions toward the State, they submitted to the

jurisdiction of the State when obtaining a manufacturer or distributor license, and

because they have the requisite minimum contacts with the State necessary to

constitutionally permit the Court to exercise jurisdiction.

       3.      Venue is proper in this District pursuant to 28 U.S.C. §1391 because a

substantial part of the events or omissions giving rise to the claim occurred in this District

and each Defendant transacted affairs and conducted activity that gave rise to the claim

of relief in this District.

       4.      The Defendants marketed, advertised, promoted, sold and distributed the

dangerous product in this District; Plaintiff was prescribed and administered adulterated

Valsartan in this District; Plaintiff's injuries, harms, losses and damages occurred in this

District; Defendants do substantial business in the State of Louisiana and within this

	                                             2	
      Case 2:19-cv-00078-MVL-JVM Document 1 Filed 01/04/19 Page 3 of 36



District; and all time relevant hereto, Defendants developed, manufactured, promoted,

marketed, distributed, warranted and/or sold Valsartan in interstate commerce.

                                 II. TAG ALONG ACTION

       5. This is a potential tag-along action and, in accordance with 28 U.S.C. 1407,

may be transferred by the Joint Panel in Multi-District Litigation (“JPML”), MDL No.

2875 – IN RE: VALSARTAN N-NITROSODIMETHYLAMINE (NDMA)

CONTAMINATION PRODUCTS LIABILITY LITIGATION, pending before the JPML.

                                    III.   PARTIES

       6.     Plaintiff, MICHAEL PATRICK SLAVICH, is a resident of and domiciled in

the State of Louisiana, Parish of St. Tammany. During all relevant times, Plaintiff was

prescribed and administered the drug Valsartan which is the subject of this litigation. The

Valsartan (NDC #43547-369-09) prescribed and taken by Plaintiff was developed,

manufactured, promoted, marketed, distributed and/or sold by defendants, Zhejiang

Huahai Pharmaceutical Co., Ltd., Huahai US, Inc., Prinston Pharmaceutical, Inc., Solco

Healthcare U.S., LLC.

       7.     Upon information and belief, the defendant, ZHEJIANG HUAHAI

PHARMACEUTICAL CO., LTD., ("Zhejiang") is a corporation organized and existing

under the laws of the People's Republic of China, and it maintains its principal place of

business as Xunqiao, Linhai, Zhejiang 317024, China. On information and belief, Zhejiang

is the manufacturer of the prescription drug Valsartan, which is the subject of this

litigation. The company touts on its website that: (a) Its "workshops of formulation are

designed in strict compliance with the international cGMP standard..." and (b) It is it the

"first pharmaceutical company in China that has passed USA FDA approval."

       8.     Defendant, HUAHAI US, INC., ("Huahai") is a corporation organized and

existing under the laws of the State of New Jersey, and it maintains its principal place of

	                                           3	
      Case 2:19-cv-00078-MVL-JVM Document 1 Filed 01/04/19 Page 4 of 36



business at 2001 Eastpark Boulevard, Cranbury, New Jersey. On information and belief,

Huahai conducts substantial business in the State of Louisiana and manufactures,

markets and/or distributes Valsartan for use in generic drugs. On information and belief,

and according to its website, Huahai is a wholly-owned subsidiary of Zhejiang focusing

on the sales and marketing of active pharmaceutical ingredients ("APIs") and

Intermediates and lists Valsartan as one of its products.

       9.     Defendant, PRINSTON PHARMACEUTICAL, INC., ("Prinston") is a

corporation organized and existing under the laws of the State of Delaware, and it

maintains its principal place of business at 2002 Eastpark Boulevard, Cranbury, New

Jersey. On information and belief, Prinston conducts substantial business in the state of

Louisiana and manufactures, markets and/or distributes generic drugs, including the

prescription drug Valsartan, by incorporating Valsartan manufactured in China by

Zhejiang.

       10.    Defendant, SOLCO HEALTHCARE U.S., LLC, ("Solco") is a limited liability

company organized under the laws of the State of Delaware, and it maintains its principal

place of business at 2002 Eastpark Boulevard, Cranbury, New Jersey. On information and

belief, Solco is a fully owned subsidiary of Prinston Pharmaceuticals, Inc. and Zhejiang

Huahai Pharmaceutical, L.L.C. On information and belief, Prinston is the sole member of

Solco. According to Prinston's website, Solco is the U.S. sales and marketing division of

Prinston. On information and belief, Solco conducts substantial business in the State of

Louisiana by marketing and distributing generic drugs, including the prescription drug

Valsartan, which is the subject matter of this litigation.

                                 IV. FACTUAL ALLEGATIONS




	                                             4	
      Case 2:19-cv-00078-MVL-JVM Document 1 Filed 01/04/19 Page 5 of 36



      11.    Valsartan is a generic prescription drug mainly used to treat hypertension,

high blood pressure and congestive heart failure. It was originally marketed and sold

under the brand name Diovan.

      12.    Due to manufacturing defects, certain generic formulations of Valsartan

have become adulterated with an organic chemical known as N- nitrosodimethylamine

(more commonly known as and hereinafter referred to as "NDMA") a carcinogenic and

liver-damaging impurity.

      13.    Plaintiff seeks to recover damages from the Defendants for developing,

manufacturing, promoting, marketing, supplying, distributing and ultimately selling

Valsartan to Plaintiff which was adulterated and defective because it contained NDMA,

which rendered the Valsartan adulterated, unsafe, and dangerous for consumption by

humans ("the Adulterated Valsartan").

      14.    NDMA is a semivolatile organic chemical. According to the U.S.

Environmental Protection Agency, NDMA “is a member of N-ni-trosamines, a family of

potent carcinogens.” While NDMA is not currently produced in the United States other

than for research purposes, it was formerly used “in production of liquid rocket fuel,”

among other uses.

      15.    The EPA classifies NDMA as a B2 (probable human) carcinogen, based on

the induction of tumors in both rodents and non- rodent mammals exposed to NDMA by

various routes. According to the EPA, in animal studies of various species including rats

and mice, exposure to NDMA has caused tumors primarily of the liver, respiratory tract,

kidney and blood vessels. These potential symptoms of overexposure to NDMA include

but are not limited to "enlarged liver, reduced function of liver, kidneys and lungs."

      16.    NDMA is listed as a "priority toxic pollutant" in federal regulations

including the Clean Water Act. See 40 CFR § 131.36.

	                                           5	
      Case 2:19-cv-00078-MVL-JVM Document 1 Filed 01/04/19 Page 6 of 36



       17.    The U.S. Department of Health and Human Services states that NDMA is

reasonably anticipated to be a human carcinogen (DHHS 2011). The American

Conference of Governmental Industrial Hygienists has classified NDMA as a Group A3

confirmed animal carcinogen with unknown relevance to humans (ACG1H 2012).

       18.    The U.S. Food & Drug Administration ("FDA") is an agency within the U.S.

Department of Health and Human Services. The FDA protects the public health by

assuring the safety, effectiveness, and security of human and veterinary drugs, vaccines

and other biological products for human use, and medical devices.

       19.    On or about July 13, 2018, the FDA announced a voluntary recall of several

brands of drugs containing Valsartan, including those manufactured, promoted,

marketed, supplied, distributed and/or sold by Defendants ("the Recall").

       20.    The Adulterated Valsartan is composed of certain specific lots ("the Lots").

The FDA has issued a list of the Lots that are subject to the Recall. According to the Recall,

the Lots of the Adulterated Valsartan identified on the Recall List contained NDMA.

       21.    Defendants manufactured, promoted, marketed, supplied, distributed

and/or sold, respectively, the Lots of Adulterated Valsartan that are subject to the Recall.

       22.    Plaintiff purchased and ingested Adulterated Valsartan from the Lots

subject to the Recall that were manufactured, promoted, marketed, supplied, distributed

and/or sold by the Defendants.

       23.    Defendant, Zhejiang, manufactured and supplied the Valsartan used in the

manufacture of the Adulterated Valsartan that is subject to the Recall.

       24.    In addition to the Recall in the United States, prescription drugs containing

Valsartan have been recalled in approximately 21 other countries.

       25.    According to the FDA, numerous Valsartan-containing prescription

medications are subject to the Recall.

	                                             6	
      Case 2:19-cv-00078-MVL-JVM Document 1 Filed 01/04/19 Page 7 of 36



       26.    Plaintiff was prescribed Valsartan by his primary care physician, in 2016 to

treat hypertension.

       27.    Plaintiff purchased and filled his prescriptions for what, unbeknownst to

him, was Adulterated Valsartan.

       28.    Pursuant to his prescription, Plaintiff consumed the Adulterated Valsartan

on a daily basis.

       29.    On or about January 5, 2018, after ingesting Valsartan on a daily basis for

over one year, Plaintiff was diagnosed with bladder cancer.

       30.    The Adulterated Valsartan purchased and consumed by Plaintiff was

included in the Lots subject to the Recall on or about July 13, 2018. Prior to the recall,

Plaintiff was never made aware that the Valsartan he was consuming on a daily basis was

adulterated and contained the dangerous carcinogen, NDMA.

       31.    On July 13, 2018, the U.S. Food & Drug Administration (“FDA”) announced

a voluntary recall of several brands of valsartan-containing generic medications,

including those manufactured and distributed by Defendants Solco and Prinston. The

recall was due to the presence of NDMA in the recalled products. The FDA’s notice states

that “NDMA is classified as a probable human carcinogen (a substance that could cause

cancer) based on results from laboratory tests. The presence of NDMA was unexpected

and is thought to be related to changes in the way the active substance was

manufactured.” The FDA is “investigating the levels of NDMA in the recalled products,

assessing the possible effect on patients who have been taking them and [determining]

what measures can be taken to reduce or eliminate the impurity from future batches

produced by the company.”

       32.    On or about July 17, 2018, the FDA determined that health professionals

should know that: “The FDA has determined the recalled valsartan products pose an

	                                           7	
      Case 2:19-cv-00078-MVL-JVM Document 1 Filed 01/04/19 Page 8 of 36



unnecessary risk to patients. Therefore, FDA recommends patients use valsartan-

containing medicines made by other companies or consider other available treatment

options for the patient's medical condition. If you have medication samples from these

companies, quarantine the products and do not provide them to patients.”

      33.    On or about July 17, 2018 according to Janet Woodcock, M.D., director of

the FDA's Center for Drug Evaluation and Research:

      34.    "We have carefully assessed the valsartan-containing medications sold in

the United States, and we've found that the valsartan sold by these specific companies

does not meet our safety standards. This is why we've asked these companies to take

immediate action to protect patients...." [Emphasis added]

      35.    Generic drugs reach the market when the brand-name version of the drug

comes off patent and other competitors are able to seek approval for, market and sell

bioequivalent versions of the brand-name drug. The generic equivalent is supposed to be

of equal quality and equal safety. Defendant, Solco, who is in the business of marketing

and distributing generic pharmaceuticals, explains on its website:

      Generic pharmaceuticals are identical (bioequivalent) to the branded medications

      with regard to:

                        •   Intended use

                        •   Effectiveness

                        •   Dosage form

                        •   Strength

                        •   Safety

                        •   Route of administration

                        •   Quality

	                                            8	
      Case 2:19-cv-00078-MVL-JVM Document 1 Filed 01/04/19 Page 9 of 36



       36.    Solco's website further explains:

       37.    Our products are manufactured in state-of-the-art GMP facilities in China

using the highest quality assurance standards that meet the FDA regulatory

requirements. Solco is a fully owned subsidiary of Prinston Pharmaceuticals, Inc. and

Zhejiang Huahai Pharmaceutical, leaders in drug development and manufacturing of

active pharmaceutical ingredients (API) and finished dosage products. Together we

strive to offer greater access to affordable medications that you can trust.

       38.    To the contrary, the Defendants' Adulterated Valsartan at issue in this

matter is neither safe nor of "high quality." In fact, the European Medicines Agency

explained in July of 2018 that "NDMA is an unexpected impurity that was not detected

by routine tests carried out by Zhejiang Huahai," and that the change in the

manufacturing process which led to the impurity was introduced in 2012 and is "believed

to have produced NDMA as a side product." As such, this contamination likely existed

for approximately six years without being detected.

       39.    On August 21, 2018, Huahai posted information on its website. According

to that post, a review of manufacturing and optimization processes in early June 2018

resulted in the discovery of NDMA, an impurity, in its Valsartan. According to Huahai,

NDMA is a carcinogen.

       40.    Huahai has publicly stated that it isolated its storage of Valsartan API on

hand, suspended its further release and manufacture, and notified the FDA and other

regulatory agencies of its findings.

       41.    Huahai also purportedly notified its customers and instructed them to

suspend the further use of its Valsartan API. Huahai then initiated a voluntary recall and

provided periodic updates to both regulatory agencies and customers.



	                                            9	
     Case 2:19-cv-00078-MVL-JVM Document 1 Filed 01/04/19 Page 10 of 36



       42.     At all times relevant herein, Defendants intended to and did convey to

Plaintiff that its prescription drug Valsartan was of the quality necessary to be utilized

for its intended purpose.

       43.     At all times relevant herein, Defendants were negligent in manufacturing,

promoting, marketing, supplying, distributing and/or selling the Adulterated Valsartan

as a prescription drug safe for consumption by Plaintiff because they failed to have

adequate quality control procedures in place to determine that Valsartan API was

adulterated.

       44.     As a result of failing to maintain appropriate quality control procedures,

Defendants failed to detect NDMA in the Adulterated Valsartan.

       45.     Defendants made false and misleading representations and, prior to the

Recall, failed to disclose to Plaintiff that the Adulterated Valsartan was contaminated

with NDMA.

       46.     As a result of ingesting and consuming Adulterated Valsartan on a daily

basis for over one year, Plaintiff was subjected and exposed to an increased risk of

developing cancer and disease ultimately resulting in serious injuries, including but not

limited to, the development of bladder cancer.

       47.     These injuries, including but not limited to the bladder cancer, required

certain medicines, intense medical care and treatment, and resulted in Plaintiff

experiencing excessive pain and suffering, mental anguish and anxiety, loss of enjoyment

of lifestyle and psychological injuries.

       48.     The Adulterated Valsartan purchased by Plaintiff was not only dangerous

but also worthless.




	                                           10	
     Case 2:19-cv-00078-MVL-JVM Document 1 Filed 01/04/19 Page 11 of 36



      49.    Plaintiff suffered serious economic damages when he purchased

Adulterated Valsartan. Plaintiff would not have purchased the worthless Adulterated

Valsartan from Defendants had he known that it was contaminated with NDMA.

      50.    Had Defendants disclosed to Plaintiff that the Adulterated Valsartan was

contaminated with NDMA, would not have purchased the Adulterated Valsartan and

would not have ingested the Adulterated Valsartan and been exposed to NDMA.

      51.    Plaintiff therefore maintains an action for the serious injuries and damages

that he suffered as a result of the actions and inactions of the Defendants, including

bladder cancer which resulted in pain and suffering, mental anguish and anxiety, loss of

enjoyment of life, economic damages, loss of consortium, psychological and emotional

injuries and all other elements of damages including punitive damages allowed under

Louisiana law.

      52.    Plaintiff incurred substantial medical expenses related to the medications,

medical care and treatment he received as a result of the injuries and damages he

sustained from his daily consumption of the Adulterated Valsartan, including but not

limited to his development of bladder cancer.

                           V. LEGAL CAUSES OF ACTION

                                        COUNT I

     Defect in Construction or Composition Under La. Rev. Stat. Ann. § 9:2800.55

      53.    Plaintiff hereby incorporates by reference the allegations contained in all

preceding paragraphs of this Complaint as if fully set forth herein.

      54.    At all times relevant, the Adulterated Valsartan was unreasonably

dangerous in construction and/or composition because, at the time it left its

manufacturer's control, the medication deviated in a material way from the



	                                          11	
     Case 2:19-cv-00078-MVL-JVM Document 1 Filed 01/04/19 Page 12 of 36



manufacturer's specifications or performance standard for the product or from otherwise

identical products manufactured by the same manufacturer.

       55.    The deviation in the Adulterated Valsartan was that it contained NDMA, a

carcinogen.

       56.    On information and belief, the NDMA impurity contained in the

Defendants’ medications was a mishap in the manufacturing process which led to the

valsartan medications containing the harmful impurity NDMA. NDMA was not

intended to be included in the medication; it was an impurity that was created due to an

error in the manufacturing process.

       57.    Due to the NDMA impurity, the product was not reasonably safe as

marketed because NDMA is a known carcinogen and is damaging to the liver, and,

according to the FDA, the level of NDMA in the effected medication far exceeded

acceptable levels, warranting an immediate recall of the effected medication.

       58.    Defendants were supposed to manufacture, distribute, and sell valsartan

containing medications without any harmful impurities such as NDMA. The valsartan

medications were not designed or intended to contain NDMA. The impurity resulted

from a manufacturing defect which allowed the medication to become contaminated.

       59.    Because the valsartan medications manufactured, distributed, and sold by

Defendants suffered from a manufacturing defect which caused Plaintiff immediate and

concrete harm, Defendants are strictly liable to Plaintiff.

       60.    As a result of the foregoing acts and omissions, Defendants caused Plaintiff

to suffer severe injuries (including cancer), as well as economic and non-economic

damages, harms and losses, including, but not limited to: medical expenses,

psychological injuries, mental anguish and anxiety, severe emotional distress, pain and

suffering and loss of enjoyment of life.

	                                            12	
     Case 2:19-cv-00078-MVL-JVM Document 1 Filed 01/04/19 Page 13 of 36



                                       COUNT II

                  Design Defect Under La. Rev. Stat. Ann. § 9:2800.56

      61.    Plaintiff hereby incorporates by reference the allegations contained in all

preceding paragraphs of this Complaint as if fully set forth herein.

      62.    At all times relevant, Defendants designed, researched, manufactured,

tested, advertised, promoted, marketed, sold and distributed Adulterated Valsartan as

hereinabove described that was used by Plaintiff.

      63.    Adulterated Valsartan was expected to and did reach the usual consumers,

handlers and persons coming into contact with said product without substantial change

in the condition in which it was produced, manufactured, sold, distributed and marketed

by Defendants.

      64.    At the time of Plaintiff’s use of the Adulterated Valsartan, the Adulterated

Valsartan was being used for the purposes and in a manner normally intended.

      65.    At those times, the Adulterated Valsartan was in an unsafe, defective and

inherently dangerous condition, which was dangerous to users, and in particular,

Plaintiff because it was adulterated and contaminated by NDMA, a carcinogen.

      66.    At all times relevant, Defendants knew or had reason to know that the

Adulterated Valsartan was defective and unsafe, especially when used in the form and

manner as provided by Defendants.

      67.    Defendants had a duty to create a product that was not unreasonably

dangerous for its normal, intended use.

      68.    In creating the Adulterated Valsartan, Defendants created a product that

was and is unreasonably dangerous for its normal, intended use, and a safer alternative

design existed, namely properly manufactured Valsartan medication.



	                                          13	
      Case 2:19-cv-00078-MVL-JVM Document 1 Filed 01/04/19 Page 14 of 36



       69.    The Adulterated Valsartan designed, researched, manufactured, tested,

advertised, promoted, marketed, sold and distributed by Defendants reached the

intended users in the same defective and unreasonably dangerous conditions in which

the Adulterated Valsartan was manufactured.

       70.    Defendants designed, researched, manufactured, tested, advertised,

promoted, marketed, sold and distributed a defective product that created an

unreasonable risk to the health of consumers, its intended users, and to Plaintiff in

particular; and Defendants are therefore liable for the injuries and damages sustained by

Plaintiff.

       71.    The Adulterated Valsartan designed, researched, manufactured, tested,

advertised, promoted, marketed, sold and distributed by Defendants was defective in

design or formulation in that, when it left the hands of the manufacturer and/or

suppliers, the foreseeable risks exceeded the benefits associated with the design or

formulation of Adulterated Valsartan and it was unreasonably dangerous, and it was

more dangerous and posed risk greater than an ordinary consumer would expect.

       72.    Plaintiff could not, by the exercise of reasonable care, have discovered the

Adulterated Valsartan's defects mentioned herein and perceived its danger.

       73.    Defendants' defective design, manufacturing defect and inadequate

warnings of the Adulterated Valsartan were acts that amount to willful, wanton and/or

reckless conduct by Defendants.

       74.    As a result of the foregoing acts and omissions, Defendants caused Plaintiff,

to suffer severe injuries (including cancer) as well as economic and non-economic

damages, harms and losses, including, but not limited to: medical expenses,

psychological injuries, mental anguish and anxiety, severe emotional distress, pain and

suffering and loss of enjoyment of life.

	                                           14	
     Case 2:19-cv-00078-MVL-JVM Document 1 Filed 01/04/19 Page 15 of 36



                                        COUNT III

               Inadequate Warning Under La. Rev. Stat. Ann. § 9:2800.57

       75.    Plaintiff hereby incorporates by reference the allegations contained in all

preceding paragraphs of this Complaint as if fully set forth herein.

       76.    Defendants     researched,     tested,   developed,      designed,   licensed,

manufactured, packaged, labeled, distributed, sold, marketed, and/or introduced

Adulterated Valsartan into the stream of commerce, and in the course of same, directly

advertised or marketed Adulterated Valsartan to consumers or persons responsible for

consumers, and therefore, had a duty to Plaintiff, to warn of risks associated with the use

of the product, including, but not limited to, the risk of serious injury, development of

cancer or other diseases and death.

       77.    Defendants had/have a duty to warn of adverse drug reactions and risks

associated with drugs, including, but not limited to, cancer, disease and other injuries,

which they knew or should have known can be caused by the use of Adulterated

Valsartan and/or are associated with the use of Adulterated Valsartan.

       78.    The Adulterated Valsartan designed, formulated, produced, manufactured,

sold, marketed, distributed, supplied and/or placed into the stream of commerce by

Defendants was defective in that it failed to include adequate warnings regarding all

adverse side effects and risks, including, but not limited to, the risk of severe injury and

death, including cancer, disease and other injuries, associated with the use of Adulterated

Valsartan. The warnings given by Defendants did not sufficiently and/or accurately

reflect the symptoms, type, scope, severity, or duration of the side effects and risks and,

in particular, the risks of serious injury, cancer and death.

       79.    The Adulterated Valsartan was not accompanied by adequate labeling,

instructions for use and/or warnings to fully apprise the medical, pharmaceutical and/or

	                                            15	
      Case 2:19-cv-00078-MVL-JVM Document 1 Filed 01/04/19 Page 16 of 36



scientific communities, and users and/or consumers of the drug, including Plaintiff of

the potential risks associated with its use, thereby rendering Defendants liable to the

Plaintiff.

       80.    Defendants failed to provide adequate warnings to users, including

Plaintiff of the increased risk of cancer associated with Adulterated Valsartan, although

Defendants promoted the product.

       81.    The dangers of consuming Adulterated Valsartan, which Defendants failed

to warn Plaintiff of, arose from a reasonably anticipated use of the Adulterated Valsartan.

       82.    Plaintiff’s injuries and damages arose from a reasonably anticipated use of

the Adulterated Valsartan as Plaintiff consumed the Adulterated Valsartan on a daily

basis in accordance with his prescription.

       83.    Due to the inadequate warning regarding the serious risk of cancer, disease

and other injuries, Adulterated Valsartan was in a defective condition and unreasonably

dangerous at the time that it left the control of Defendants.

       84.    Defendants' failure to adequately warn Plaintiff of the serious risk of severe

injury and death, including but not limited to the risk of cancer and/or the increased risk

of developing cancer and disease, prevented Plaintiff from correctly and fully evaluating

the risks and benefits of the Adulterated Valsartan.

       85.    Had Plaintiff been adequately warned of the serious risk of severe injury

and death, including but not limited to the risk of cancer and/or the increased risk of

developing cancer and disease associated with Adulterated Valsartan, Plaintiff would not

have taken Adulterated Valsartan.

       86.    As a direct and proximate result of Defendants' failure to warn of the severe

risks associated with Adulterated Valsartan, Plaintiff suffered serious injuries, including

but not limited to the development of cancer.

	                                            16	
     Case 2:19-cv-00078-MVL-JVM Document 1 Filed 01/04/19 Page 17 of 36



      87.     As a result of the foregoing acts and omissions, Defendants caused Plaintiff

to suffer severe injuries as well as economic and non-economic damages, harm and losses,

including, but not limited to: medical expenses, psychological injuries, mental anguish

and anxiety, severe emotional distress, pain and suffering and loss of enjoyment of life.

                                       COUNT IV

            Breach of Express Warranty Under La. Rev. Stat. Ann. § 9:2800.58

      88.     Plaintiff hereby incorporates by reference the allegations contained in all

preceding paragraphs of this Complaint as if fully set forth herein.

      89.     Defendants expressly warranted that the Adulterated Valsartan was safe

and effective to members of the consuming public, including Plaintiff. Defendants,

through their advertising, labeling, marketing and packaging, created an express

warranty that the medication would be of the same “quality” and the “bioequivalent” of

the name-brand medication, and that it would be “safe.”

      90.     Plaintiff formed a contract with Defendants at the time Plaintiff purchased

the contaminated valsartan medication. The terms of the contract include the promises

and affirmations of fact made by Defendants on the contaminated medication’s

packaging and through marketing and advertising, including that the product would be

of “quality” and “safe.” This labeling, marketing, and advertising constitute express

warranties and became part of the basis of the bargain, and are part of the standardized

contract between Plaintiff and Defendants.

      91.     Defendants further expressly warranted that the valsartan-containing

medications would contain only what was stated on the label, and would not contain

harmful and carcinogenic defects and impurities such as NDMA. Plaintiff relied on the

express warranty that their medication would contain only what was stated on the label,


	                                            17	
      Case 2:19-cv-00078-MVL-JVM Document 1 Filed 01/04/19 Page 18 of 36



and that it would not be contaminated with impurities. These express warranties further

formed the basis of the bargain and are part of the standardized contract between Plaintiff

and Defendants.

       92.     Adulterated Valsartan does not conform to these express representations,

because the Adulterated Valsartan is not safe and has numerous serious side effects and

risks associated with consumption of it, including but not limited to the risk of cancer

and/or the increased risk of developing cancer, disease and other injuries, many of which

were not accurately warned about by Defendants.

       93.     As a direct and proximate result of the breach of these warranties, Plaintiff

suffered severe injuries and damages.

       94.     Plaintiff relied on Defendants' express warranties. Furthermore, the express

warranties represented by Defendants were relied upon and part of the basis for

Plaintiff’s use of the Adulterated Valsartan. Plaintiff would not have purchased the

contaminated medication had he known the true nature of the contaminated

medication’s ingredients and what the contaminated medication contained (i.e., NDMA).

       95.     At the time of the making of express warranties, Defendants knew of the

purpose for which Adulterated Valsartan was to be used, and warranted the

contaminated medication to be in all respects safe, effective and proper for such use.

       96.     Defendants expressly represented to Plaintiff that the Adulterated

Valsartan was safe and fit for use for the purposes intended, that it was of merchantable

quality, that it did not produce any dangerous side effects and risks in excess of those

risks associated with other similar medications, that the side effects and risks it did

produce were accurately reflected in the warnings, and that it was adequately tested and

fit for its intended use.



	                                            18	
      Case 2:19-cv-00078-MVL-JVM Document 1 Filed 01/04/19 Page 19 of 36



           97.    Defendants knew or should have known that, in fact, their representations

and warranties were false, misleading, and untrue in that the Adulterated Valsartan was

not safe and fit for the use intended, and, in fact, the Adulterated Valsartan produced

serious injuries and risks to the users that were not accurately identified and represented

by Defendants.

           98.    Defendants breached express warranties about the contaminated

medication and their qualities because Defendants’ statements about the contaminated

medications were false and the contaminated medication does not conform to

Defendants’ affirmations and promises described above.

           99.    Defendants’ conduct, as described above, was extreme and outrageous.

Defendants risked the lives of the consumers and users of their products, including

Plaintiff, with knowledge of the safety and efficacy problems and suppressed this

knowledge from the general public. Defendants made conscious decisions not to

redesign, re-label, warn or inform the unsuspecting consuming public. Defendants’

outrageous conduct warrants an award of punitive damages.

           100.   As a result of the foregoing acts and omissions, Defendants caused Plaintiff

to suffer severe injuries, as well as economic and non-economic damages, harm and

losses, including, but not limited to: medical expenses, psychological injuries, mental

anguish and anxiety, severe emotional distress, pain and suffering and loss of enjoyment

of life.

                                           COUNT V

                                          Redhibition

           101.   Plaintiff hereby incorporates by reference the allegations contained in all

preceding paragraphs of this Complaint as if fully set forth herein.



	                                              19	
      Case 2:19-cv-00078-MVL-JVM Document 1 Filed 01/04/19 Page 20 of 36



       102.   Pursuant to Louisiana Civil code article 2520, a seller warrants the buyer

against redhibitory defects, or vices, in the thing sold. The Adulterated Valsartan, which

was sold and promoted by Defendants, possesses a redhibitory defect because it is

unreasonably dangerous, as described above, which renders the Adulterated Valsartan

useless or so inconvenient that it must be presumed that Plaintiff would not have

purchased the Valsartan had he known of the defects.

       103.   Pursuant to Louisiana Civil Code article 2520 et seq., Defendants, through

their manufacturing, marketing, sales, and/or distribution of Adulterated Valsartan,

warranted to Plaintiff that this Valsartan medication was free of redhibitory effects.

       104.   The Defendants were aware of the substantial risks of severe injury and

death, including but not limited to cancer and/or increased risk of developing cancer and

disease, associated with Adulterated Valsartan but failed to fully disclose those risks to

Plaintiff.

       105.   In accordance with Louisiana Civil Code article 2545, Defendants, as the

manufacturers, distributors and sellers of the Adulterated Valsartan, are deemed to be

aware of its redhibitory defects.

       106.   Defendants owed a duty to Plaintiff, as a buyer of prescription Valsartan,

that the medication would be free from redhibitory defects.

       107.   Plaintiff, as a purchaser of Adulterated Valsartan, had no knowledge of the

defects and could not have discovered the defects. The redhibitory defects in the

Adulterated Valsartan were neither known nor apparent to Plaintiff.

       108.   The risk of cancer and death from ingesting carcinogens contained within

the Adulterated Valsartan to treat hypertension are redhibitory defects that rendered the

Defendants' Adulterated Valsartan totally useless for its intended purposes.



	                                           20	
       Case 2:19-cv-00078-MVL-JVM Document 1 Filed 01/04/19 Page 21 of 36



        109.   Plaintiff would not have paid for the Adulterated Valsartan if he had

known of its redhibitory defects. The characteristics of the Adulterated Valsartan

rendered it unfit for its intended purposes.

        110.   Defendants had actual and/or constructive knowledge that the

Adulterated Valsartan they manufactured, sold and/or distributed had redhibitory

defects but omitted to inform Plaintiff of these defects.

        111.   Instead, Defendants falsely represented that Adulterated Valsartan was a

safe and effective medication when Defendants knew or should have known that it was

not.

        112.   The redhibitory defects existed at the time Plaintiff purchased and paid for

the Adulterated Valsartan.

        113.   But for the Defendants' false representations and omissions about the

ingredients of the Adulterated Valsartan, Plaintiff would not have purchased and paid

for these prescriptions.

        114.   Defendants breached their warranty of rehibition which directly and

proximately caused Plaintiff to suffer the damages alleged herein.

        115.   Defendants are liable to Plaintiff under the theory of redhibition as a

consequence of the sale to Plaintiff of a product unfit for its intended use.

        116.   Due to the redhibitory defects in the Adulterated Valsartan, Plaintiff is

entitled to the return of purchase price paid for of the Adulterated Valsartan, including,

but not limited to, insurance co-payments, interest on these amounts from the date of

purchase, attorney fees and costs, pecuniary and non-pecuniary damages, as well as any

other legal and equitable relief to which Plaintiff may be entitled.

        117.   As a result of the foregoing acts and omissions, Defendants caused Plaintiff

to suffer severe injuries as well as economic and non-economic damages, harm and losses,

	                                              21	
      Case 2:19-cv-00078-MVL-JVM Document 1 Filed 01/04/19 Page 22 of 36



including, but not limited to: medical expenses, psychological injuries, mental anguish

and anxiety, severe emotional distress, pain and suffering and loss of enjoyment of life.

                                        COUNT VI

                       Negligence and Negligent Misrepresentation

       118.     Plaintiff hereby incorporates by reference the allegations contained in all

preceding paragraphs of this Complaint as if fully set forth herein.

       119.     The Defendants supplied, manufactured, promoted, marketed, distributed

and/or sold valsartan as a drug for consumption by Plaintiff.

       120.     The Defendants had a duty to exercise ordinary care to supply,

manufacture, distribute and/or sell valsartan to Plaintiff that was not adulterated.

       121.     The Defendants breached their duty of care owed to Plaintiff by:

       a.       Supplying, manufacturing, promoting, marketing, distributing and/or

selling Valsartan that was adulterated because it was contaminated by NDMA, a

carcinogen;

       b.       Failing to maintain appropriate quality control procedures thereby

allowing NDMA to contaminate Valsartan purchased and consumed by Plaintiff.

       122.     Defendants' breach of the duty of care proximately caused damage to

Plaintiff by causing him to suffer serious injuries, including cancer.

       123.     Each Defendant had an obligation to exercise reasonable care in

manufacturing, marketing, promoting, selling, and distributing highly dangerous

Adulterated Valsartan to Plaintiff.

       124.     Each Defendant had an obligation to exercise due care in manufacturing,

marketing, promoting, selling and distributing highly dangerous Adulterated Valsartan

to Plaintiff.


	                                            22	
      Case 2:19-cv-00078-MVL-JVM Document 1 Filed 01/04/19 Page 23 of 36



       125.    Each Defendant owed a duty to Plaintiff because his use and therefore the

potential for injury was foreseeable.

       126.    As described above in allegations expressly incorporated herein, the

Defendants breached their duties to exercise due care in the business of wholesale

distribution of dangerous Adulterated Valsartan by failing to monitor for and report

NDMA levels in their medications. Because the very purpose of these duties was to

prevent the resulting harm — ingestion of dangerous impurities and carcinogens — the

causal connection between the Defendants' breach of duties and misrepresentations and

the ensuing harm to Plaintiff was entirely foreseeable.

       127.    On information and belief, the Defendants' breaches were a result of

conduct that was willful, wanton, reckless, oppressive and/or fraudulent.

       128.    The Defendants' breaches of their duties and misrepresentations were the

cause-in fact of Plaintiff’s injuries.

       129.    The Defendants failed to disclose the material facts that, inter alia, they were

not in compliance with the laws and regulations required of them to maintain a system

to prevent and protect against lethal carcinogens and severe harm, and specifically

monitor its operations. But for these material factual omission, the Defendants would not

have been able to sell Adulterated Valsartan.

       130.    The Defendants' actions, inactions and/or omissions create a rebuttable

presumption of negligence and negligent misrepresentations under Louisiana law.

       131.    As a result of the foregoing acts and omissions, Defendants caused Plaintiff

to suffer severe injuries (including cancer), as well as economic (direct, incidental or

consequential pecuniary losses) and non-economic damages, harm and losses, including,

but not limited to: medical expenses, psychological injuries, mental anguish and anxiety,

severe emotional distress, pain and suffering and loss of enjoyment of life.

	                                             23	
     Case 2:19-cv-00078-MVL-JVM Document 1 Filed 01/04/19 Page 24 of 36



                                      COUNT VII

                                   Gross Negligence

      132.   Plaintiff hereby incorporates by reference the allegations contained in all

preceding paragraphs of this Complaint as if fully set forth herein.

      133.   Defendants owed a duty of care to manufacture, distribute, and sell

medications free from harmful defects and impurities.

      134.   Defendants breached that duty by manufacturing, distributing, and selling

valsartan medication contaminated with NDMA, Adulterated Valsartan.

      135.   Defendants' conduct resulted in an extreme risk to Plaintiff.

      136.   Plaintiff was injured by ingesting the acutely toxic substance, NDMA,

which was negligently present in the valsartan medications manufactured, distributed,

and sold by Defendants.

      137.   Upon information and belief, the Defendants should have known of the

extreme risk to Plaintiff but continued with their conduct anyway. As this defective

presence of NDMA in Adulterated Valsartan traces back to 2012, with nearly six years

between when the defect arose and any action was taken, Defendants’ conduct evinces a

reckless disregard for the rights of others, and strongly suggests intentional wrongdoing.

      138.   The Defendants' reckless and wanton conduct was more than just

negligence, it amounts to gross negligence resulting from an extreme departure from the

ordinary standard of care owed to Plaintiff.

      139.   The Defendants' conduct was so unreasonable and dangerous that it was

highly probable that harm would result.

      140.   The Defendants' conduct amounted to a reckless disregard for the safety of

its consumers as it created circumstances constituting an imminent or clear and present

danger.

	                                          24	
     Case 2:19-cv-00078-MVL-JVM Document 1 Filed 01/04/19 Page 25 of 36



       141.   Because the valsartan medications manufactured, distributed, and sold by

Defendants suffered from a harmful impurity constituting a breach of Defendants’ duty

to Plaintiff and because Defendants failed to act to remediate the harmful impurity for

nearly six years, Defendants are grossly negligent and are liable to Plaintiff for all injuries

proximately caused by Defendants’ gross negligence.

       142.   As a result of the foregoing acts and omissions, Defendants caused Plaintiff

to suffer severe injuries (including cancer), as well as economic and non-economic

damages, harms and losses, including, but not limited to: medical expenses,

psychological injuries, mental anguish and anxiety, severe emotional distress, pain and

suffering and loss of enjoyment of life.

                                        COUNT VIII

                           Fraud and Fraudulent Concealment

       143.   Plaintiff hereby incorporates by reference the allegations contained in all

preceding paragraphs of this Complaint as if fully set forth herein.

       144.   Under Louisiana law, "Fraud is a misrepresentation or a suppression of the

truth made with the intention either to obtain an unjust advantage for one party or to

cause a loss or inconvenience to the other. Fraud may also result from silence or inaction."

La. Civ. Code art. 1953.

       145.   Defendants had a duty to disclose material facts to Plaintiff given their

relationship as contracting parties and Plaintiff as intended user of the medication.

Defendants also had a duty to disclose material facts to Plaintiff, namely that they were

in fact manufacturing, distributing, and selling harmful and contaminated medication

unfit for human consumption, because Defendants had superior knowledge such that the

transactions without the disclosure were rendered inherently unfair.


	                                             25	
     Case 2:19-cv-00078-MVL-JVM Document 1 Filed 01/04/19 Page 26 of 36



       146.   Defendants possessed knowledge of these material facts. In fact, reports

from government agencies reveal that this contamination may date back to 2012.

Defendants therefore withheld the knowledge of the contamination for nearly six years

before finally disclosing the issue in July 2018. During that time, Plaintiff was using the

medication without knowing it contained the harmful impurity NDMA.

       147.   Defendants violated their general duty not to actively deceive, and have

made knowingly false statements and have omitted and/or concealed information which

made statements by the Defendants knowingly false. The Defendants acted intentionally

and/or unlawfully.

       148.   These false representations and concealments were reasonably calculated

to deceive Plaintiff and did in fact deceive Plaintiff.

       149.   In so failing to disclose these material facts to Plaintiff, Defendants intended

to hide from Plaintiff and the consuming public that they were purchasing and

consuming medications with harmful impurities that were unfit for human use, and thus

acted with scienter and/or an intent to defraud.

       150.   Plaintiff reasonably relied on Defendants’ failure to disclose insofar as they

would not have purchased the contaminated valsartan medication manufactured,

distributed, and sold by Defendants had they known it was contaminated with NDMA.

Plaintiff justifiably relied on the Defendants' representations and/or concealments, both

directly and indirectly. His injuries were directly and proximately caused by this reliance.

       151.   As a direct and proximate result of Defendants' fraudulent concealment,

Plaintiff suffered serious injuries and damages including but not limited to development

of cancer, medical expenses associated with treatment for the injuries and cancer, money

paid for the worthless Adulterated Valsartan, pain and suffering, emotional distress,

mental anguish and anxiety and loss of enjoyment of life. Plaintiff seeks all legal and

	                                             26	
     Case 2:19-cv-00078-MVL-JVM Document 1 Filed 01/04/19 Page 27 of 36



equitable relief as allowed by law, including but not limited to all damages allowed by

law to be paid by the Defendants, attorney fees and costs, and pre- and post-judgment

interest. As a result of Defendants’ willful and malicious conduct, punitive damages are

warranted.

                                       COUNT IX

                                   Unjust Enrichment

      152.   Plaintiff hereby incorporates by reference the allegations contained in all

preceding paragraphs of this Complaint as if fully set forth herein.

      153.   Plaintiff conferred a benefit on Defendants by purchasing the Valsartan,

which was worthless, adulterated, dangerous, and contained NDMA, a carcinogen.

      154.   Defendants voluntarily accepted and retained this benefit.

      155.   Because this benefit was obtained unlawfully, namely by selling and

accepting compensation for contaminated medications unfit for human use, it would be

unjust and inequitable for the Defendants to retain it without paying the value thereof.

      156.   It is inequitable and unjust for Defendants to retain the revenues obtained

from purchases of the Adulterated Valsartan by Plaintiff because Defendants

misrepresented the qualities of the Adulterated Valsartan and the Adulterated Valsartan

could not be used in the manner represented by Defendants.

      157.   Accordingly, because Defendants will be unjustly enriched if they are

allowed to retain such funds, Defendants must pay restitution to Plaintiff in the amount

which Defendants were unjustly enriched by each purchase of the Adulterated Valsartan.




	                                          27	
     Case 2:19-cv-00078-MVL-JVM Document 1 Filed 01/04/19 Page 28 of 36



                                        COUNT X

                                          Battery

        158.   Plaintiff hereby incorporates by reference the allegations contained in all

preceding paragraphs of this Complaint as if fully set forth herein.

        159.   Defendants manufactured, distributed, and sold the Adulterated Valsartan

to Plaintiff with the knowledge and intent that Plaintiff and the consuming public would

ingest the medication. Defendants thus had knowledge that the harmful medication

would come into contact the bodies of Plaintiff.

        160.   The intended contact, i.e. the medication being ingested by Plaintiff, was

harmful in nature because the medication contained the harmful impurity NDMA.

        161.   As such, Defendants committed an unlawful battery on Plaintiff who

ingested the medication.

        162.   Plaintiff was unaware of the substantial health and safety risk inherent in

the use of Adulterated Valsartan and did not consent to the exposure of NDMA into his

body.

        163.   As a direct and proximate result of Defendants’ wrongful acts set forth

herein, Plaintiff was exposed to NDMA, intentionally causing harmful contact with

Plaintiff. As a direct and proximate result of this unwanted harmful contact, Plaintiff

suffered grievous bodily injury, requiring extensive medical treatment, have incurred

and in the future will incur substantial medical bills and have suffered and will in the

future suffer inconvenience and severe mental anguish.

        164.   As a result of the foregoing acts and omissions, Defendants caused Plaintiff

to suffer severe injuries (including cancer), as well as economic and non-economic

damages, harm and losses, including, but not limited to: medical expenses, psychological



	                                           28	
     Case 2:19-cv-00078-MVL-JVM Document 1 Filed 01/04/19 Page 29 of 36



injuries, mental anguish and anxiety, severe emotional distress, pain and suffering and

loss of enjoyment of life.

                                          COUNT XI

                                      Breach of Contract

          165.   Plaintiff hereby incorporates by reference the allegations contained in all

preceding paragraphs of this Complaint as if fully set forth herein.

          166.   Plaintiff formed a contract with the Defendants at the time he purchased

the Adulterated Valsartan medication.

          167.   The terms of the contract include the promises and affirmations of fact in

the advertising, and on the packaging and labeling for the medicine, including that the

valsartan would not contain harmful and carcinogenic impurities such as NDMA.

Defendants represented that the valsartan was safe. The promises and affirmations of fact

became part of the basis of the bargain and are a part of the contract between Plaintiff

and the Defendants.

          168.   Defendants also represented that the Adulterated Valsartan was safe,

efficacious and fit for its intended purposes, that it was of merchantable quality, that it

did not produce any dangerous side effects without warning, and that it was adequately

tested.

          169.   Plaintiff relied on Defendants' representations that their valsartan was safe

and therefore would not contain harmful and carcinogenic impurities such as NDMA.

          170.   Plaintiff performed all conditions precedent pursuant to his contract with

Defendants.

          171.   Defendants breached the contract because the Valsartan was adulterated

and contaminated with the carcinogen NDMA.


	                                              29	
     Case 2:19-cv-00078-MVL-JVM Document 1 Filed 01/04/19 Page 30 of 36



       172.   Plaintiff would not have purchased the Valsartan if he had known that it

was adulterated and contaminated with the carcinogen NDMA.

       173.   Plaintiff has been damaged in the amount of the purchase price of the

Adulterated Valsartan and consequential economic damages, including incidental

medical expenses, resulting therefrom.

       174.   As a result of the foregoing acts and omissions, Defendants caused Plaintiff

to suffer severe injuries (including cancer) as well as economic and non-economic

damages, harm and losses, including, but not limited to: medical expenses, psychological

injuries, mental anguish and anxiety, severe emotional distress, pain and suffering and

loss of enjoyment of life.

                                           COUNT XII

                        Breach of Implied Warranty of Merchantability

       175.   Plaintiff hereby incorporates by reference the allegations contained in all

preceding paragraphs of this Complaint as if fully set forth herein.

       176.   Defendants as the designers, marketers, promoters, manufacturers,

distributors and/or sellers of the Valsartan impliedly warranted that the Valsartan

purchased by Plaintiff was safe for human consumption, that the Valsartan was not

adulterated, and that the Valsartan did not contain NDMA, a carcinogen.

       177.   Defendants breached the warranty implied in the contract for the sale of the

valsartan because the Adulterated Valsartan could not pass without objection in the trade

under the contract description, it was not of the quality described, and it was unfit for its

intended and ordinary purpose because it was adulterated and contaminated with the

toxic and carcinogenic NDMA, and therefore unfit for human consumption. As a result,

Plaintiff did not receive the valsartan as impliedly warranted by the Defendants to be

merchantable.

	                                            30	
     Case 2:19-cv-00078-MVL-JVM Document 1 Filed 01/04/19 Page 31 of 36



       178.   Plaintiff purchased the Adulterated Valsartan in reliance on the

Defendants' implied warranties of fitness for a particular purpose.

       179.   Plaintiff did not alter the Adulterated Valsartan.

       180.   The Adulterated Valsartan was defective when it left the exclusive control

of the Defendants.

       181.   Defendants knew that the Adulterated Valsartan would be purchased and

used without additional testing by Plaintiff.

       182.   The Adulterated Valsartan was defectively manufactured and unfit for its

intended purpose, and Plaintiff did not receive the Adulterated Valsartan as warranted.

       183.   As a direct and proximate result of the Defendants' breach of the implied

warranty, Plaintiff has been harmed and injured because (a) he would not have

purchased the Adulterated Valsartan containing the carcinogen NDMA if he had known

that such valsartan was adulterated and contained a carcinogen; (b) the Adulterated

Valsartan does not have the characteristics, ingredients, uses, or benefits as promised by

the Defendants; (c) the Adulterated Valsartan has never been tested for human

consumption; (d) the Adulterated Valsartan has never been tested for efficacy; and (e) the

Adulterated Valsartan is worthless.

       184.   As a result of the foregoing acts and omissions, Defendants caused Plaintiff

to suffer severe injuries (including cancer), as well as economic and non-economic

damages, harms and losses, including, but not limited to: medical expenses,

psychological injuries, mental anguish and anxiety, severe emotional distress, pain and

suffering and loss of enjoyment of life.




	                                           31	
     Case 2:19-cv-00078-MVL-JVM Document 1 Filed 01/04/19 Page 32 of 36



                                        COUNT XIII

                                      Failure to Warn

       185.   Plaintiff hereby incorporates by reference the allegations contained in all

preceding paragraphs of this Complaint as if fully set forth herein.

       186.   Defendants violated a duty of care by failing to report known risks

associated with the consumption of the Adulterated Valsartan.

       187.   Defendants failed to adequately warn health care professionals and the

public, including Plaintiff and his physicians, of the true risks of the Adulterated

Valsartan, including the risks associated with the consumption of NDMA, a carcinogen.

       188.   Defendants provided high risk and unreasonably dangerous contaminated

drug, Adulterated Valsartan, to patients, including Plaintiff, in the place of safe,

medically acceptable medication.

       189.   Defendants' conduct was reckless. Defendants risked the lives and health

of consumers, including Plaintiff, based on the suppression of knowledge relating to the

safety and efficacy problems associated with the Adulterated Valsartan.

       190.   Upon information and belief, Defendants made a conscious decision not to

notify the FDA, healthcare professionals, and the public, thereby putting increased profits

over the public safety, including the safety of Plaintiff. Further, as this defective condition

dates back to approximately 2012, with approximately six years between when the defect

arose and any action taken, Defendants' conduct evinces a complete indifference and/or

reckless disregard for the rights and safety of others, including Plaintiff, and as such,

Defendants' reckless actions and omissions as alleged herein demonstrate an utter

disregard for human safety, warranting the imposition of punitive damages to deter this

conduct by others.



	                                             32	
     Case 2:19-cv-00078-MVL-JVM Document 1 Filed 01/04/19 Page 33 of 36



       191.   As a result of the foregoing acts and omissions, Defendants caused Plaintiff

to suffer severe injuries (including cancer), as well as economic and non-economic

damages, harm and losses, including, but not limited to: medical expenses, psychological

injuries, mental anguish and anxiety, severe emotional distress, pain and suffering and

loss of enjoyment of life.

                                      COUNT XIV

                                       Conversion

       192.   Plaintiff hereby incorporates by reference the allegations contained in all

preceding paragraphs of this Complaint as if fully set forth herein.

       193.   Defendants have wrongly asserted dominion over the payments illegally

and wrongfully diverted to them from Plaintiff for the contaminated medication

(Adulterated Valsartan). Defendants have done so every time that Plaintiff paid to have

his prescription filled.

       194.   As a direct and proximate cause of Defendants' conversion, Plaintiff has

suffered damages in the amount of the payment made for each time that Plaintiff filled

his prescription for Valsartan.

                                      COUNT XV

                    Violation of Louisiana Unfair Trade Practices Act

       195.   Plaintiff hereby incorporates by reference the allegations contained in all

preceding paragraphs of this Complaint as if fully set forth herein.

       196.   The actions and inactions of the Defendants named herein constitute unfair

and deceptive trade practices under La. R.S. 51:1405, et seq.




	                                           33	
     Case 2:19-cv-00078-MVL-JVM Document 1 Filed 01/04/19 Page 34 of 36



       197.   Under the Louisiana Unfair Trade Practices Act, "unfair or deceptive acts

or practices in the conduct of any trade or commerce are hereby declared unlawful." La.

Rev. Stat. Ann. § 51:1405.

       198.   The Defendants committed repeated and willful unfair or deceptive acts or

practices in the conduct of commerce.

       199.   Specifically, the Defendants were aware of and/or should have been aware

of the dangerous risks (including the risk of developing cancer, disease and other serious

injuries) associated with the Adulterated Valsartan that they promoted, marketed,

distributed and sold to Plaintiff yet Defendants failed to remedy or warn of the defect in

the Adulterated Valsartan.

       200.   Defendants’    false,   misleading,    and   deceptive    statements    and

representations of fact, including but not limited to, that the medication was safe and was

not tainted with harmful impurities such as NDMA, were and are directed to consumers.

       201.   Because of the dangerous carcinogens contained within the Adulterated

Valsartan, the Defendants' marketing, sales, and/or distribution practices unlawfully

caused countless citizens, including Plaintiff, to ingest carcinogens, significantly

increasing their likelihood of developing life-threatening cancer.

       202.   Plaintiff has been injured because: (a) He would not have purchased the

contaminated valsartan-containing medication if he had known that the medications

contained liver-toxic and carcinogenic NDMA; and (b) the medications do not have the

characteristics, uses, or benefits as promised, namely that the medications were

contaminated with NDMA.

       203.   Plaintiff seeks and is entitled to all available damages under the Louisiana

Unfair Trade Practices Act and simultaneously with the filing of this Complaint is



	                                           34	
     Case 2:19-cv-00078-MVL-JVM Document 1 Filed 01/04/19 Page 35 of 36



sending a copy of same to the Louisiana Attorney General's Office pursuant to La. R.S.

51:1409.

       204.     As a result of these violations of consumer protection laws, Plaintiff has

incurred and will incur; serious physical injury and disability, including the development

of cancer, pain, suffering, emotional distress, loss of enjoyment of life, loss of income, loss

of opportunity, loss of family and social relationships, and medical, hospital and surgical

expenses and other expense related to the diagnosis and treatment thereof, and other

economic damages for which Defendants are liable.

              V. PRAYER FOR RELIEF AND DEMAND FOR JURY TRIAL

WHEREFORE, Plaintiff prays for relief against all defendants, as follows:

     a. Compensatory damages, in in excess of the amount required for federal diversity

           jurisdiction and in an amount to fully compensate Plaintiff for all injuries and

           damages, both past and present;

     b. Special damages, in excess of the amount required for federal diversity jurisdiction

           and in an amount to fully compensate Plaintiff for all injuries and damages, both

           past and present, including but not limited to, past and future medical expenses,

           costs for past and future rehabilitation and/or home health care, lost income,

           permanent disability, and

           pain and suffering.

     c. Exemplary damages

     d. Punitive damages as allowed by law;

     e. Attorneys’ fees, expenses, and costs of this action;

     f. Pre and post-judgment interest in the maximum amount allowed by law; and

     g. Such further relief as this Court deems necessary, just, and proper.


	                                             35	
     Case 2:19-cv-00078-MVL-JVM Document 1 Filed 01/04/19 Page 36 of 36




        JURY DEMAND

        Plaintiff demands a trial by jury on all issues so triable.




Dated: January 4, 2019                              Respectfully submitted,


                                                    /s/ Paige Boldt_________
                                                    Paige Boldt
                                                    TX State Bar No. 24082626
                                                    David McLendon
                                                    LA State Bar No 298626
                                                    Shelly A. Sanford
                                                    TX State Bar No. 00784904
                                                    Mikal C. Watts
                                                    TX State Bar No. 20981820

                                                    WATTS GUERRA LLP
                                                    5726 W. Hausman Rd., Suite 119
                                                    San Antonio, TX 78249
                                                    Telephone: 866.529.9100
                                                    Fax: 210.448.0501
                                                    Email: pboldt@wattsguerra.com
                                                    Email: dmclendon@wattsguerra.com
                                                    Email: ssanford@wattsguerra.com
                                                    Email: mcwatts@wattsguerra.com

                                                    ATTORNEYS FOR PLAINTIFF




	                                             36	
